Citation Nr: 9918339	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  98-10 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981, and from September 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that the veteran had 
not submitted new and material evidence to reopen her claim 
for service connection for psychiatric disability, to include 
PTSD.


FINDINGS OF FACT

1.  An unappealed rating decision of February 1995 denied the 
veteran's claim for service connection for psychiatric 
disability, to include PTSD.

2.  The evidence added to the record since the February 1995 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for psychiatric 
disability, to include PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she had no psychiatric problems 
prior to service and that her psychiatric problems resulted 
from mistreatment she received from her platoon sergeant.  
She alleges that she was treated with tranquilizers at Ft. 
Rucker, Alabama for approximately two weeks sometime between 
September and November 1978.  She also contends that she was 
discharged from service due to psychiatric disability. She 
has also stated that she was raped by a brother-in-law while 
in service, but she has not specifically contended that this 
rape caused or worsened her psychiatric disability.

The Board initially notes that the veteran's service medical 
records for her first period of service from June 1978 to 
June 1981 apparently are unavailable with the exception of 
one record dated in March 1980.  The RO made numerous 
attempts to obtain all of the veteran's service medical 
records.  In regard to the veteran's contention that she was 
treated during service at Fort Rucker, Alabama, at the Mental 
Hygiene Clinic for two weeks sometime between September and 
November 1978, a specific request was made for those records 
from the National Personnel Records Center which responded 
that no such records were found  The Board finds that the RO 
has taken the appropriate steps to try to locate the 
veteran's service medical records and that no useful purpose 
would be served by remanding the case for another attempt to 
obtain additional service medical records.  

Service connection for psychiatric disability, to include 
PTSD, was denied in an unappealed rating decision dated in 
February 1995.  Generally, a claim which has been denied in a 
final rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. § 7105(c) (West 1991).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence previously of record included service medical 
records which document no evidence of any psychiatric 
disorder.  The report of the veteran's July 1984 separation 
examination shows that she was found to be psychiatrically 
normal.

Also of record at the time of the February 1995 rating 
decision were treatment reports and hospitalization records 
from Kings Daughters Memorial Hospital dated from 1990 to 
1993.  These records reflect treatment for and diagnoses of 
PTSD, adjustment disorder with depressed mood, dysthymic 
disorder, mixed personality disorder, depression, cannabis 
and cocaine dependence, and alcohol abuse.  The records note 
that the veteran had been sexually abused as a child.  A 
medical record of a hospitalization in June 1991 indicates 
that she had had exacerbation of her PTSD with increased 
flashbacks of her child abuse.  A medical record of another 
hospitalization in September 1991 notes that the veteran 
presented with a history of significant depression and poor 
concentration during the past two days caused by a fellow 
employee talking about the child abuse of another individual, 
which stirred up memories for the veteran.

Other evidence of record at the time of the February 1995 
rating decision included a discharge summary of a VA 
hospitalization in July and August 1994.  The diagnoses were 
cocaine dependence, continuous; alcohol and cannabis abuse; 
PTSD, childhood related, delayed onset, chronic; and 
borderline personality disorder.  The veteran had been 
admitted to Acute Psychiatry for depression and suicidal 
ideation.

In addition, an August 1994 VA psychiatric examination report 
was in the record at the time of the February 1995 rating 
decision.  The diagnoses were PTSD, chronic, delayed; organic 
brain disorder (organic personality disorder), and alcohol 
and drug abuse, in remission.  The veteran's main complaint 
was depressed mood and inability to work due to a past 
traumatic experience.  The veteran reported to the examiner 
that she had been abused physically and sexually as a child.  
She also told the examiner that she was discharged from 
service because of her severe anger.  She claimed that during 
service she became angry with her captain and attacked her 
and that is why she was discharged from service.

Evidence added to the record subsequent to the February 1995 
rating decision includes the veteran's May 1997 statement 
that she was treated at Fort Rucker, Alabama, at the Mental 
Hygiene Clinic with Xanax for two weeks sometime between 
September and November 1978.  

Other evidence added to the record includes service personnel 
records.  None of these records refer to hospitalization 
during service or treatment for a psychiatric disorder, nor 
do they reflect that the veteran was discharged from service 
due to a psychiatric disorder.  Rather, service personnel 
records indicate that the veteran was discharged in June 1981 
because she had completed her required service and was  
discharged in September 1984 because her term of service had 
expired.  

Additional evidence also includes records of a VA 
hospitalization from April to May 1997.  The veteran was 
admitted for inpatient chemical dependency treatment.  The 
discharge diagnoses were crack cocaine dependency, 
schizoaffective disorder, PTSD, and seven week intrauterine 
pregnancy.  She was felt to have met all the goals of 
inpatient rehabilitation and she was discharged to the Fort 
Thomas Domiciliary.  

In a June 1998 statement, the veteran noted that her 
altercation with a sergeant in 1978 (which allegedly resulted 
in two weeks of treatment in the Mental Health Clinic at Fort 
Rucker) should be on file with the Military Police (MP) as 
she had pulled a butcher knife on the sergeant and the MP 
office investigated the incident.  

The RO contacted the U.S. Army Crime Records Center to obtain 
verification of the alleged altercation in 1978.  In an 
August 1998 response, the U.S. Army Crime Records Center 
indicated that a search of Army criminal file indexes 
revealed no pertinent files.  It was reported that the 
veteran was listed as a victim in an unrelated matter.  The 
RO requested and received a copy of the record of 
investigation in the other matter.  According to a November 
1998 annotation, the RO confirmed that the report of 
investigation was not relevant to the veteran's claim.  It 
was further noted that, per procedures, the CID record was 
destroyed and not incorporated into the veteran's claims 
file.

The Board will assume for the purpose of this decision that 
the veteran's allegations that she was prescribed 
tranquilizers for approximately two weeks in 1978, that she 
was mistreated by a platoon sergeant during service and that 
she was raped by a brother-in-law during service are true.  
Never the less, the fact remains that the veteran was found 
to be psychiatrically normal on discharge examination in July 
1984, none of the medical evidence previously of record or 
added to the record documents the presence of any psychiatric 
disorder until more than 5 years after the termination of the 
veteran's second period of service and there is no indication 
in any of the medical evidence previously of record or in the 
medical evidence added to the record that any of the 
veteran's psychiatric disorders were caused or worsened by 
any incident of service, to include the alleged mistreatment 
by a platoon sergeant or the alleged rape.  Therefore, none 
of the evidence added to the record is so significant, when 
considered either by itself or in connection with the 
evidence previously assembled, that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board concludes that the evidence submitted subsequent to 
the February 1995 rating decision is not new and material and 
the claim is not reopened.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for a 
psychiatric disability, to include PTSD, is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

